Citation Nr: 0719706	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Service connection for post-traumatic stress disorder 
(PTSD).

2.  Service connection for degenerative disc disease of the 
lumbar spine status post L4-5 laminectomy.

3.  Evaluation of residuals of right navicular fracture, 
rated as noncompensably disabling from October 7, 2002 to 
July 18, 2004.

4.  Evaluation of residuals of right navicular fracture, 
currently rated as 10 percent disabling from July 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

A letter dated in January 2003 explained the evidence 
necessary to support a claim of entitlement to service 
connection.  The letter discussed VA's responsibilities and 
those of the veteran in developing evidence in his case.  He 
was asked to identify records of private treatment for his 
claimed condition.  

A May 2004 letter notified the veteran that identified 
private medical records had been requested but not received.  

A September 2004 letter notified the veteran of the evidence 
necessary to substantiate his claim for PTSD.  It asked him 
for specific details of the incidents that resulted in the 
claimed PTSD.  He was directed to complete a questionnaire 
and identify any VA or private treatment for PTSD.  The 
various types of evidence that the veteran could submit were 
discussed.  The evidence of record was discussed.  The 
veteran was told that VA would make reasonable efforts to 
obtain evidence supportive of  his claim.  

A November 2004 letter told the veteran of the evidence 
necessary to support a higher rating for his right navicular 
fracture.  The evidence of record was discussed, and the 
veteran was told how VA would assist him in obtaining further 
evidence.  

A November 2005 letter asked the veteran to complete an 
additional questionnaire concerning his PTSD claim.  He was 
advised that the requested information was needed to obtain 
supportive evidence of the claimed stressful events.  

A March 2006 letter provided the veteran with information 
concerning how VA establishes disability ratings and 
effective dates.

An April 2006 letter asked the veteran to complete a release 
form so that private records could be obtained.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination of the 
veteran's navicular fracture residuals has been conducted.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.


Service Connection for PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  His service personnel records do not show 
that he received any citations or awards for participation in 
combat with the enemy, and he does not contend that he served 
in combat.  See 38 C.F.R. § 3.304(f).  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The report of an April 2003 psychiatric evaluation conducted 
for the Social Security Administration (SSA) indicates a 
diagnosis of occupational problems.  The veteran reported 
that he was on workers' compensation due to chronic pain 
caused by significant orthopedic problems.  The examiner 
noted that the veteran had some anxiety and frustration over 
his physical problems, but that they did not rise to the 
level of a psychiatric condition.
 
The veteran submitted his claim of entitlement to service 
connection for PTSD in May 2004.  In a September 2004 
statement, he related that he had been stationed along the 
Demilitarized Zone (DMZ) from May 1967 to March 1968.  He 
stated that he lived in a foxhole and went on search and 
destroy patrols in the DMZ, 200 meters away from the 38th 
Parallel.  He also indicated that he pulled night watch 13 to 
14 hours per night, five to six nights per week.  He stated 
that they would fire their weapons at any noise or movement.  
He noted that they received North Korean fire.  He also noted 
that loud speakers broadcast North Korean women encouraging 
them to defect to the North.  
 
A September 2004 VA treatment record indicates that the 
veteran was experiencing trouble with memories of what 
happened in Korea.  He indicated that he had broken his thumb 
in training and did not go to Vietnam with his unit.  He 
noted that he was sent to Korea instead.  He related that he 
spent most of his time in a foxhole or going on patrol.  He 
stated that they received incoming fire.  He indicated that 
he did not see anyone killed, but that he did find some empty 
cartridges from weapons.  The diagnosis was PTSD.
 
A January 2005 VA treatment note indicates that the veteran 
was having more difficulty since reading a magazine article 
about an individual who had been stationed in the DMZ.  He 
reported that he woke up anxious, with sweats, and that he 
was having memories of how it was for him in Korea.  
 
In a November 2005 statement, the veteran again described his 
claimed stressors.  He indicated that while patrolling the 
DMZ, he did not know what was up ahead of him at night and 
feared being ambushed.  He stated that they were in foxholes 
or patrolling all of the time.  He noted that he and some of 
his comrades were once hit by lightening.
 
The RO determined in March 2006 that the veteran had not 
submitted enough information to submit to the Joint Services 
Records Research Center (JRSSC).  It noted that all 
procedures to obtain information from the veteran had been 
properly followed, and that evidence of written and 
telephonic efforts were contained in the record.  
 
In March 2006 the veteran related essentially the same 
information that he had submitted previously, and stated that 
he was once hit by lightening.  He stated that his sergeant 
did not let him seek medical attention at that time.  
 
VA treatment records dated in April 2006 indicate that the 
veteran attended a three-part PTSD education series.
 
In May 2006 the veteran argued that his history of alcohol 
and drug abuse stemmed from his time in the Army, especially 
in Korea.  

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of his claimed 
stressors.  In this regard, the Board notes that although the 
RO has made requests for more specific information from the 
veteran, he has not provided VA with any specific dates or 
locations of stressful events.  Rather, he has repeatedly 
provided more general information.  Unfortunately, the 
information provided by the veteran is insufficient to allow 
for verification by the service department.  As such, a 
claimed stressor has not been verified.  Therefore, having 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran's service medical records reflect that on 
induction, the examiner noted that a letter had been 
submitted regarding the veteran's back.  That letter is not 
associated with the record.  No abnormalities of the 
veteran's musculoskeletal system were recorded on induction 
physical examination in March 1966.    

During service, the veteran was seen on various occasions for 
complaints of low back pain.  The veteran was referred for 
physical therapy in November 1966 for back management.  In 
July 1967 the veteran reported pain in his low back for two 
days and provided a history of back illness.  The impression 
was lumbar sprain.  Spasms and tenderness over the 
lumbosacral spine were noted in February 1968.  The 
impression was acute back strain.
 
Records of medical treatment subsequent to the veteran's 
discharge from service indicate that the veteran post-service 
injuries to his spine.  A June 2001 report from W.J.P., D.O. 
indicates that the veteran suffered a low back injury in 
1975, which resulted in an L4-5 lumbar laminectomy and 
discectomy in 1976.  Dr. P. noted that the veteran sustained 
an aggravation of his pre-existing lumbar degenerative disc 
disease in July 1999.  The record does not contain an opinion 
regarding whether the veteran's current back disability is 
related to complaints in service.  Accordingly, the Board 
finds that a VA examination is necessary to determine the 
nature, extent and etiology of any currently manifested 
lumbar spine disability in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).
 
The record also establishes that the AOJ has lumped together 
limitation of motion of the wrist with limitation of motion 
of a finger.  The disabilities are distinct and should be 
separately rated.  Furthermore, the reason for the effective 
date assigned is not clear.  The Board cannot determine 
whether the AOJ decided that there was an increase in 
severity as of the date of a hearing or that this represented 
a grant of service connection for a new disability.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall prepare a rating 
decision that separately rates disability 
of the thumb from limitation of motion of 
the wrist.  In regard to the effective 
date, the AOJ should explain why the 
effective date is the date of a hearing.  
If it is the position of the AOJ that the 
veteran became worse on the date of the 
hearing, that should be noted.  
Regardless, the AOJ should clearly 
establish whether the testimony was 
credible. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any currently 
present lumbar spine disability.  Upon 
examination and review of the entire 
claims folder, the examiner should 
identify all currently present lumbar 
spine disabilities.  With respect to each 
currently present disability of the 
lumbar spine, the examiner should  
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disorder is related to any 
injury or disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


